                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

EDWARD J. GLADNEY                               §

VS.                                             §                CIVIL ACTION NO. 1:18cv293

UNITED STATES OF AMERICA, ET AL.                §

                      MEMORANDUM ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Edward J. Gladney, proceeding pro se, filed the above-styled lawsuit. The court referred the

matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for consideration pursuant
to applicable orders of this court.      The magistrate judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending that a motion for default

judgment (doc. no. 10) be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the proposed findings of fact and conclusions of law of the magistrate judge

are correct and the report of the magistrate judge is ADOPTED. The motion for default judgment

is DENIED.

      SIGNED this the 10 day of September, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
